Title: To George Washington from William Heath, 23 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, August 23. 1782.
                  
                  I was honoured with yours of the 22nd last evening—wrote major Ashley to order mr Darking to return immediately within the enemy’s lines, and have written brigadier-general Birch on the subject, conformably to your excellency’s directions.  The letter from governor Livingston to general sir Guy Carleton has been forwarded to Dobbs’s ferry.
                  The enclosed from captain Pray was received this morning.  I have the honor to be, With every sentiment of respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               